t c summary opinion united_states tax_court timothy l and tiffany t williams petitioners v commissioner of internal revenue respondent docket no 28603-08s filed date timothy l williams pro_se angela j kennedy for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case for and respondent determined deficiencies an addition_to_tax for failure to timely file and an accuracy- related penalty as follows accuracy-related addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number -- -- after concession sec_2 the issues to be decided are whether petitioners received and failed to report dollar_figure of wages salaries and tips during whether petitioners received and failed to report dollar_figure of unemployment_compensation during and whether petitioners are entitled to deduct dollar_figure and dollar_figure as charitable_contributions for and respectively whether petitioners are entitled to deduct dollar_figure and dollar_figure of unreimbursed employee business_expenses for and respectively whether petitioners are entitled to a child_tax_credit for whether under sec_6651 petitioners are liable for an addition_to_tax for failure to timely file their federal_income_tax return 2petitioners have conceded the deductions claimed for medical and dental expenses on their and federal_income_tax returns and whether under sec_6662 petitioners are liable for an accuracy-related_penalty for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioners resided in indiana during timothy l williams petitioner was separately employed by delta services inc delta services and byrider sales of indiana byrider petitioner’s last day of work for delta services was date after terminating employment with delta services petitioner applied for unemployment benefits with the indiana department of workforce development idwd although the date petitioner began work for byrider is not reflected in the record petitioner was later employed by byrider in for delta services issued to petitioner a form_w-2 wage and tax statement which shows that petitioner received wages tips or other compensation of dollar_figure as is reflected on a form 1099-g certain government payments the idwd paid petitioner dollar_figure during byrider paid petitioner dollar_figure of wages during the parties also stipulated that during while employed by byrider petitioner drove less than big_number miles for business and while he was traveling his meals were paid for by the company the idwd later determined that petitioner was not eligible for the dollar_figure of unemployment_compensation paid to him in and requested that he repay it petitioner did not repay it during petitioner tiffany t williams was employed by m j schuetz agency inc and received wages of dollar_figure on date petitioners filed their federal_income_tax return on which they reported dollar_figure of wages salaries tips etc petitioners did not report the dollar_figure of unemployment_compensation or the dollar_figure of wages from delta services on the schedule a itemized_deductions attached to their federal_income_tax return petitioners claimed deductions for among other things dollar_figure of cash contributions to charity dollar_figure of noncash contributions to charity and dollar_figure of unreimbursed employee business_expenses petitioners concede that the amount deducted as unreimbursed employee business_expenses is overstated on their schedule a however petitioners have not indicated what amount if any was overstated during petitioner’s employment with byrider was terminated petitioner applied for unemployment benefits with the idwd however before petitioner began receiving any unemployment_compensation from the idwd in the idwd offset the amount of unemployment_compensation due to petitioner by the dollar_figure petitioner failed to repay to the idwd in for the idwd issued to petitioner two forms 1099-g one form 1099-g indicated that the idwd paid petitioner dollar_figure of unemployment_compensation in and the other form 1099-g indicated that petitioner repaid the idwd dollar_figure in petitioners filed their federal_income_tax return on date on their form_1040 petitioners reported dollar_figure of wages salaries tips etc and the dollar_figure of unemployment_compensation received from the idwd on the schedule a attached to their federal_income_tax return petitioners claimed among other things dollar_figure of medical and dental expenses dollar_figure of cash contributions to charity dollar_figure of noncash contributions to charity and dollar_figure of unreimbursed employee business_expenses respondent issued to petitioners a notice_of_deficiency dated date which made the following income adjustments adjustment tax_year tax_year unemployment_compensation dollar_figure -- wages salaries and tips etc big_number -- itemized_deductions big_number dollar_figure standard_deduction big_number big_number state refunds credits -- big_number or offsets total big_number big_number 1we note that both the form_w-2 issued by delta services to petitioner and the delta services earnings and deductions report show petitioner’s gross earnings as dollar_figure petitioners filed a timely petition generally contesting the adjustments for and additionally petitioners allege in their petition that they are eligible for a child_tax_credit for a burden_of_proof discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error in the commissioner’s determinations rule a 290_us_111 under sec_7491 the burden may shift to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioners do not argue that they satisfied the elements for a burden shift but even if they did advance this argument they did not produce sufficient evidence to support a burden shift accordingly the burden_of_proof remains on petitioners b unreported income omitted items gross_income is defined as all income from whatever source derived including compensation_for services sec_61 gross_income also includes unemployment_compensation sec_85 as a general_rule any item_of_gross_income must be included in the gross_income for the taxable_year in which received by the taxpayer sec_451 the taxpayer bears the burden of proving any amount excludable from gross_income pursuant to an applicable statutory exception or general principle of tax law rule a bachmann v commissioner tcmemo_2009_51 citing welch v helvering supra pincite during delta services issued to petitioner two payroll checks totaling dollar_figure delta services subsequently issued to petitioner a form_w-2 which shows that petitioner received wages tips or other compensation of dollar_figure during petitioners did not report these wages on their federal_income_tax return petitioners have not shown that the dollar_figure is excludable from gross_income pursuant to a statutory exception or general principle of tax law accordingly we sustain respondent’s determination that petitioners must include the dollar_figure received from delta services in their income with respect to the dollar_figure of unemployment_compensation petitioner admits that he received it in a form 1099-g issued by the idwd for corroborates his admission we therefore sustain respondent’s determination that petitioners must include the dollar_figure of unemployment_compensation in their income for the parties stipulate that petitioners included in income the dollar_figure of unemployment_compensation received in but did not include the additional dollar_figure awarded as unemployment_compensation but not paid to petitioners during because of petitioners’ failure to repay the same amount in we disagree with respondent’s determination that petitioners must include in their income the same dollar_figure of unemployment_compensation identified in the notice_of_deficiency as a state_income_tax refund although the dollar_figure of unemployment_compensation was not properly awarded to petitioner until as has been established and as we have already found petitioners received the dollar_figure of unemployment_compensation during therefore we hold that respondent’s determination to require petitioners to include in their income the same dollar_figure that petitioners must include in their income is erroneous c itemized_deductions the taxpayer bears the burden of proving that he has complied with the specific requirements for any deduction claimed 503_us_79 292_us_435 the taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish that he is entitled to the deductions sec_6001 sec_1_6001-1 income_tax regs charitable_contributions sec_170 generally allows as a deduction any charitable_contribution the payment of which is made within the taxable_year deductions for charitable_contributions are allowable only if verified under regulations prescribed by the secretary sec_170 109_tc_258 affd without published opinion 166_f3d_332 4th cir a cash contribution to charity made on or before date in an amount less than dollar_figure may be substantiated with a canceled check a receipt or other reliable evidence showing the name of the donee the date of the contribution and the amount of the contribution alami el moujahid v commissioner tcmemo_2009_42 sec_1_170a-13 income_tax regs for cash contributions made to charity after date stricter requirements now provide that no deduction shall be allowed for a contribution of money in any amount unless the donor maintains a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution sec_170 pension_protection_act of publaw_109_280 sec 120_stat_1080 petitioners have failed to offer any documentary_evidence of cash contributions to charity for either or accordingly we sustain respondent’s determination and hold that petitioners are not entitled to the deductions claimed for cash contributions to charity on their and federal_income_tax returns for charitable_contributions made in property other than cash the value of the contribution is generally the fair_market_value at the time of contribution hewitt v commissioner supra pincite sec_1_170a-1 income_tax regs the fair_market_value of the property contributed is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1 170a- c income_tax regs generally for noncash charitable_contributions a taxpayer must maintain for each contribution a receipt from the donee showing the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstance sec_1_170a-13 income_tax regs petitioners have failed to offer any records establishing that they made any noncash contributions to charity for either or accordingly we sustain respondent’s determination and hold that petitioners are not entitled to the deductions claimed for noncash charitable_contributions on their and federal_income_tax returns unreimbursed employee_expenses sec_162 generally allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a taxpayer may be in the trade_or_business of being an employee and as such may deduct business_expenses 91_tc_352 79_tc_1 sec_262 however prohibits deductions for personal living or family_expenses petitioners have failed to offer any documentary or testimonial evidence establishing what payments were made to whom they were made and any related business_purpose see sec_162 sec_274 sec_6001 sec_1_6001-1 income_tax regs accordingly we sustain respondent’s determination and hold that petitioners are not entitled to a deduction for unreimbursed employee_expenses for either year d child_tax_credit sec_24 provides a credit subject_to certain income limitations against income_tax for each qualifying_child the term qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 who has not attained the age of sec_24 gessic v commissioner tcmemo_2010_88 however petitioners have failed to proffer any evidence of a qualifying_child accordingly petitioners are ineligible for a child_tax_credit for e addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for the failure_to_file a return on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_7491 generally provides that the commissioner bears the burden of production with respect to the liability of an individual for any penalty or addition_to_tax the commissioner may meet his burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 petitioners filed their federal_income_tax return more than months after its due_date petitioners have neither offered any explanation for the tardiness of their federal_income_tax return nor established that they had been granted an extension of time to file thus not only has respondent met his burden of production with respect to the addition_to_tax under sec_6651 but also petitioners have failed to establish that the late filing of their federal_income_tax return was due to reasonable_cause and not due to willful neglect accordingly we sustain the imposition of the sec_6651 addition_to_tax f accuracy-related_penalty under sec_6662 sec_6662 and b and provides that a taxpayer is liable for a 20-percent accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return attributable to inter alia negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the commissioner generally bears the burden of production for any penalty but the taxpayer bears the ultimate burden_of_proof sec_7491 higbee v commissioner supra pincite negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title and disregard includes any careless reckless or intentional disregard sec_6662 the regulations promulgated under sec_6662 provide that negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to include on an income_tax return an amount of income shown on an information_return as defined in sec_6724 see sec_1_6662-3 income_tax regs the accuracy-related_penalty is not imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs we find respondent has met his burden of production in that the record establishes that petitioners failed to disclose income reported to them on a form_w-2 and a form 1099-g and had no documentation to support the disallowed deductions see sec_1_6662-3 income_tax regs after considering the totality of the facts and circumstances we are satisfied that petitioners were negligent and did not have reasonable_cause to believe that they were not required to report the dollar_figure of wages and dollar_figure of unemployment_compensation on their federal_income_tax return and that they failed to keep adequate_records or to substantiate properly the disallowed deductions claimed on their return accordingly we sustain respondent’s determination and hold that petitioners are liable for the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
